Citation Nr: 1537143	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether an overpayment of disability compensation benefits in the amount of $7,647.00 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Reno, Nevada.

The issue of entitlement to waiver of overpayment of disability compensation benefits in the amount of $7,647.00 was effectively raised by the Veteran in his November 2013 statement.  This issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran married "P" in December 1987.

2.  On July 1, 2004, the Veteran began receiving additional VA disability compensation benefits based upon his dependent spouse.

3.  The Veteran divorced "P" on September [redacted], 2007.

4.  On October [redacted], 2008, the Veteran married "W".  He subsequently divorced "W" on June [redacted], 2011.

5.  In January 2013, the RO sent correspondence to the Veteran to verify his continued entitlement to additional compensation benefits based upon his dependent spouse.  Later that same month, the Veteran responded indicating that he was not married.

6.  In July 2013, the Veteran submitted a completed Declaration of Status of Dependents, VA Form 21-686c, which included notice of his divorce from "P", as well as notice of his subsequent marriage and divorce from "W".

7.  In August 2014, the RO informed the Veteran that he would be paid as a single Veteran with no dependents, effective October 1, 2007, the first month after his marriage with "P" was terminated by divorce.

8.  Having failed to timely notify VA of his change in dependent status prior to January 2013, the Veteran received additional VA disability compensation benefits in the amount of $7,647.00.


CONCLUSION OF LAW

An overpayment of VA disability compensation benefits in the calculated amount of $7,647.00 was properly created. 38 U.S.C.A. §§ 1115, 5112 (West 2014); 38 C.F.R. §§ 3.401, 3.501 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim concerning the validity of an overpayment of VA disability compensation benefits involves Chapter 53 of Title 38 of the Unites States Code.  Therefore, VA's duties to notify and assist do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014).  Nevertheless, the Board has reviewed the evidence, and it finds the Veteran has had a fair opportunity to present argument and evidence in support of his challenge to the validity of the overpayment.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Finally, there is no indication that evidence pertinent to the issue on appeal is available and not already part of the record.  Therefore, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Historically, the Veteran served on active duty in the Army from August 1986 to August 1971.  The Veteran married "P" in December 1987.  On July 1, 2004, the Veteran began receiving additional VA disability compensation benefits based upon his dependent spouse "P".  On September [redacted], 2007, the Veteran divorced "P".  He went on to marry "W" on October [redacted], 2008, and subsequently divorced her on June [redacted], 2011.

In January 2013, the RO sent correspondence to the Veteran to verify his continued entitlement to additional benefits based upon his dependent spouse.  Later that same month, the Veteran responded indicating that he was not married.  In July 2013, the Veteran submitted a Declaration of Status of Dependents, VA Form 21-686c, which included notice of his divorce from "P", as well as notice of his marriage and subsequent divorce from "W".

In August 2014, the RO informed the Veteran that he would be paid as a single Veteran with no dependents, effective October 1, 2007, the first month after his marriage with "P" was terminated by divorce.  

In October 2013, the RO informed the Veteran that his change in dependent status resulted in his having received an overpayment of VA disability compensation benefits in the amount of $7,647.00.  The Veteran subsequently challenged the validity of this debt.

38 U.S.C.A. § 1115 provides for additional compensation for dependents, including a spouse.  The effective date of a reduction of compensation by reason of a divorce from a dependent spouse of a payee shall be the last day of the month in which such divorce occurs. 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall be the date of marriage if proof of marriage is received by the VA within one year from the date of the marriage.  Otherwise, the effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall not be earlier than the date of receipt of application thereof. 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i). 

The law, as noted above, clearly indicates that, upon divorce, the Veteran's compensation will be reduced effective the last day of the month in which such divorce occurred. 38 C.F.R. § 3.501(d)(2).  Additionally, the law clearly provides that, upon marriage, the Veteran's compensation will be increased effective the date of marriage, if proof of the marriage is received within a year of the date of the marriage; otherwise, the compensation cannot be increased earlier than the date of VA's receipt of notice of the marriage. 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401.

For the Board to determine that the overpayment at issue herein was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

Though his statements and testimony, the Veteran claims that the overpayment as calculated should not include the period of time for which he was married to "W".  He further claims that he informed VA medical treatment providers that he was divorced in June 2011.

Initially, the Board finds that the Veteran's entitlement to additional disability compensation benefits based upon his spouse "P" clearly terminated on October 1, 2007, the first day of the month following his divorce.  38 C.F.R. § 3.501(d)(2).  

As to the Veteran's marriage to "W", 38 C.F.R. § 3.401(b)(1)(i) controls the effective date of the addition of spouse "W" to his award.  Specifically, the effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall be the date of marriage if proof of marriage is received by the VA within one year from the date of the marriage.  Otherwise, effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall not be earlier than the date of receipt of application thereof.  After reviewing the record, the Board finds no indication that the Veteran provided proof of his marriage to "W" until at June 2013, long after their divorce in June 2011.  Thus, no additional compensation for "W", as a dependent spouse, is warranted.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i).  

As for the Veteran's contention that he notified VA medical treatment staff that he was divorced in June 2011, his argument is insufficient to grant the relief sought.  VA treatment staff is not authorized, to receive that information.  38 C.F.R. § 3.100 (2015).  That authorization extends only to employees of the Veterans Benefit Administration (VBA), while the VA medical treatment staff is within the jurisdiction of the Veterans Health Administration (VHA).  Moreover, a review of the Veteran's actual treatment records from June 2011 indicates that he was accompanied by his spouse. 

For the foregoing reasons, the Board finds the Veteran did not notify VBA of his marital status change until at least January 2013.  Moreover, he did not notify VBA of his subsequent marriage to "W" until July 2013.  Therefore, the overpayment in this case was not created solely as a result of VA administrative error, and the debt is held to have been properly created.  The Veteran's spouse "P" was properly removed from his award effective October 1, 2007, the first day of the month after their divorce.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  

This decision is limited solely to the issue of whether the overpayment at issue was properly created.  To the extent the Veteran has argued that he should not be responsible for any overpayment for the period in which he was actually married to dependent spouse "W", the Board considers this to be an argument for waiver of overpayment and, as noted above, has referred this issue to the RO for adjudication.



	(CONTINUED ON NEXT PAGE)

ORDER

The overpayment of VA disability compensation benefits in the calculated amount of $7,647.00 was properly created, and the Veteran's appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


